Appellant was convicted of the murder of his wife, and his punishment assessed at death, from which he appeals.
1. Appellant complains that the court erred in failing to define "malice aforethought" to the jury. The error is not well taken. The court charged the jury, that "malice is a condition of mind showing a heart regardless of social duty and fatally bent on mischief, the existence of which is inferred from acts committed or words spoken." Willson's Crim. Stats., sec. 1036. The court further correctly instructed the jury upon express and implied malice.
2. The appellant complains that he was manacled in the presence of the jury, who were thereby prejudiced against him. It is not stated at what time appellant was manacled, nor for what cause. The court says in his explanation, that if appellant was manacled his attention was not called to it, and appellant could not have been injured thereby. It seems, therefore, that no objection or protest was offered by appellant, nor the attention of the court called in any way to the fact, and it can not be here made the ground of reversal.
3. The court did not err in failing to charge on manslaughter. There was no fact in the evidence upon which such a charge could have been predicated. The court correctly submitted only issues of murder in the first and second degrees, as follows: "If you believe from the evidence that the defendant formed the design to kill the woman, or inflict serious bodily injury upon her, deliberately and sedately, by reason of a previous dispute with her, and he did kill her in pursuance of such preconceived design, you will find the defendant guilty of murder of the first degree, and assess his punishment by death, or confinement in the penitentiary for life. If you believe from the evidence that the defendant did kill the woman as alleged, but that he formed the design to do so immediately before committing the act, and under the influence of violent and sudden passion, you may find him guilty of murder in the second degree, and assess his punishment," etc. The evidence shows that appellant quarrelled with his wife the night before the homicide; that the next day he was drinking beer, and after working awhile he stopped, complaining of being sick. He was living at a section house. After dinner he demanded his clothes; stating that he was going to leave. His wife went into the room to get them. He followed, and began shutting the door, when her young son, fearing for his mother's life, got a butchers' knife and attempted to enter. Defendant caught the knife, and in spite of the interference of other parties stabbed his wife, then chased her into the yard, where he succeeded in stabbing her some sixteen times before he was knocked down by a bystander. Appellant then attempted to escape, but was turned back by others and afterwards arrested. His *Page 327 
wife died in a few hours after the wounds were given. The jury have assessed the extreme penalty of the law, and, after a careful examination of all the errors assigned, we are unanimously of the opinion that the verdict should be affirmed.
It is so ordered.
Affirmed.
Judges all present and concurring.